01-15-00250-CR
                                    CHRIS DANIEL
9
                               H ARRIS COUNTY DISTRICT CLERK
 9       &
                                                                               FILED IN
                                                                        1st COURT OF APPEALS
March 18,2015                                                               HOUSTON, TEXAS
                                                                        3/19/2015 1:15:13 PM
LANCE NGUYEN                                                            CHRISTOPHER A. PRINE
ATTORNEY OF RECORD                                                              Clerk
3303 MAIN STREET #303
HOUSTON, TX 77002

Defendant’s Name: JULIO GIALITO ARUIZU

Cause No. 1943590

Court: COUNTY CRIMINAL COURT AT LAW #7

Please note the following appeal updates on the above mentioned cause.

Notice of Appeal on Writ of Habeas Corpus filed: 3/9/15 Ruling Made: 2/3/15
Court of Appeals Assignment: First Court of Appeals

                           _
Appeal Attorney of Record: LANCE NGUYEN

Sincerely,


         Norris
Criminal Post Trial Deputy

CC: Devon Anderson
     District Attorney
     Appellate Division
     Harris County, Texas

     SANDRA POWELL (DELIVERED VIA E-MAIL)




This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin POBox4651 Houston, Texas 77210-4651
        f




•
    <                                          Cause No. 1943590                            £
                                                                                                       %v%ÿ
                                                                                             %               **ÿ&
            In Re:                                               In the County Criminal     Cd&ft                           Y               d.         This appeal is to the Court of Appeals - Houston, either the 1st or 14th

                           Circuit;

                e.         Julio Gualito Aruizu is filing this notice of appeal, through the

                           undersigned counsel;

        3.      Appellant requests that the court reporter prepare without fee/in forma

        pauperis and certify a reporter’s record, transmitted to the appropriate appellate court.

                                                PRAYER

             FOR THESE REASONS, Appellant prays the appellate Court set this matter for

    appeal and oral hearing or arguments, and reverse and remand or, alternatively, reverse

    and render in favor of Appellant regarding his Petition/Application for Writ of Habeas

    Corpus, and all other relief as requested therein. Appellant prays that his underlying

    guilty plea be set aside or withdrawn, and/or, alternatively, that a new trial be granted in

    the underlying criminal case. Appellant prays for all relief to which he may be entitled,

    at law or in equity.

                                                             Respectfully submitted,

                                                                                     fAAJ.
                                                                          :n
                                                             SBN 24010266
                                                             3303 Main Street, #303
                                                                                     /
                                                             Houston, TX 77002
                                                             Tel: (281) 999-5111
                                                             Fax:(281)786-3379
                                                             ATTORNEY FOR APPELLANT

                                      CERTIFICATE OF SERVICE

           I certify that a true and correct copy of the foregoing pleading was served on the
    Harris County District Attorney’s Office on March 5, 2015, via fax.


                                                              ,ance Nguyen




                                                     2
                                            CAUSE NO.          W4 o£%
 THE STATE OF TEXAS                                                  §                 IN THE COUNTY CRIMINAL

 vs.                                                                 §                 COURT AT LAW NUMBER                      7
                                                                     §                 HARRIS COUNTY, TEXAS


       TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*
I, Judgejof the trial court, certify this criminal case:
J3r    is not a plea-bargain case, and the defendant has the right of appeal, [or]
       is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial and not
       withdrawn or waived, and the defendant                        eal. [or]
       is a plea-bargain case, but the tri                                                leal, and the defendant has the right of
       appeal, [or]                                     gnasÿ|ivÿÿrrmÿsiet
       is a ple&=bargain case, aadw                                  right'ofappÿÿÿ
       the defendant has wawg&Ahf               igjit'bf appeal.   A                   %.
                                                                                        \
                                                A
                                            /
 Judge Presiding

 I have received a copy
                                   Of   /

 case, including any rigfi&p file a pro se petitmpjor dig
                                                              ifo
                                                                                   _
                                                                            >ate Signed

                                                                      famyrights conbÿmn
                                                                                                Vs
                                                                                                 iy appeal of this criminal
                                                                SraSaEÿew pursuant jo Rule*6| of the Texas Rules of
 Appellate Procedure. I Ba©; beenkdmonished thaflniyÿtoiÿy rmjst mail a copy of die co             appeals' judgment and
 opinion to my last knowfeaddress "and that 1 have musfeo       daÿÿn
                                                                   wmch to file a pro se petitibjUor discretionary review
 in the court of appeals. TteasR. Apjx P. 68.2. 1                    wish to appeal this casino if I am entitled to do so,
                                                       acl®Swected*EÿÿfI
 it is my duty to inform rpjgappellate, attorney, bÿwrj££en comnumjcafion, of any xhangemwie address at which l am
 currently living or any cnbigfe in myÿurrent prÿpfiunit. I understuhdlthat. became ofrogplate deadlines, if I fail to
 timely inform my appellateVttomÿof apy change in my address, I mayÿlose the oppeijuÿjy to file a pro se petition for


    Q*J'o           fa                                                                              r
 Defendant                                                 Co                                      J
   j 1 Soi Ipg                1-f        HOi1                                             'Z      0
                                                                          State Bar of Texas ED Number:
                                                770 GS
Qrs> siS-teM
 Telephone number:
                                                                              3301
                                                                          Mailing address:
                                                                                                 Mloi SL
                                  FTTr£D
                                     Daniel
                                      Chris
                                                                           C*j)           W'SM
 Fax number (if any):                                                     Telephone number:
                                      District Clerk

                                     MAR 1 3 2015                              r Z-hG) 3%-7 hC'
                                                                          Fax number (if any):                           /
                          Time:.       Harris County, Texas
 *A defendant in a nriminayaÿe has the right rrfnmunl undcrthese rules. The trial court shall enter a certification of the defendant's
 right to appeal in every case in which it enrerf a judgment of guilt or other appealable order. In a plea bargain case that is, a case in
 which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
 prosecutor and agreed to by the defendant a defendant may appeal only: (A) those matters that were raised by written motion filed and
 ruled on before trial, or (B) after getting the trial court's permission to appeal. TEXAS RULE OF APPELLATE PROCEDURE 25.2(a)(2).


 CCL Form 22                                                                                                                 12-04-2012
           -
C-72
RCT. V.

                                                         \
                     APPEAL CARD

Court                                    Cause No.

n                The State of T<
                                            19435ÿ0


3ulio                        Amiÿ

Date Notice
                                       3-SH5
                           *?- «
of Appeal:__

Presentation;                    VoL
                                   VoL
                                       _
                                       _          Pg..
                                                  Pg-_
judgment:            p
Judge Presiding, M_ÿy\       0           1/ $    kt
Court Reporter,                     PQU+LU
Court Reporter_
Court Reporter_
Attorney
on Trial       UIAC-C
Attorney
an Appeal

        Appointed,                 Hired
                                           _
Off*                                              Corp<